Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	In the claims:
Claim 20 (Currently amended). A communication system, comprising:
a network equipment and a UE, wherein, the network equipment determines ……

Reason for Allowance
3.	Claims 1 -15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Closest prior art of records Diaz et al. (US 2008/0309571) discloses a method for triggering aperiodic feedback in coordinated multipoint transmission including: transmitting, by an eNB to UE , dynamic control information (DCI) and preconfigured feedback sets corresponding to the DCI, so that the UE aperiodically feeds back corresponding channel state information (CSI) according to the DCI and feedback set corresponding to the DCI (para 0009-0010) and Hasegawa et al. (US 7,072,386) discloses a digital subscriber line communication system for communicating through a communication line, including: means for generating a sliding window based on a timing signal representing a periodical noise duration; and means for discriminating, based on a status of the .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                        
                        4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462